Citation Nr: 1724097	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-46 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a brain disorder claimed as a head injury residual.

3. Entitlement to a disability rating greater than 40 percent for bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in November 2008, January 2012, and January 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The matter was previously remanded by the Board in a March 2016 decision, and has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a brain disorder claimed as a head injury residual is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar disorder is not etiologically related to service.  Degenerative arthritis of the spine did not manifest in service or within the one-year presumptive period.

2.  Throughout the appeal period, audiometric findings have shown that the Veteran had no more than Level VII hearing acuity in the right ear and Level VII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for an initial rating in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2006 and April 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the claimed back disability.  Pursuant to the Board's March 2016 remand, the AOJ obtained VA examinations in November 2016.  The Board finds the November 2016 back and hearing examinations and opinions to be adequate and as such, that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of his July 2015 hearing.

Entitlement to Service Connection for a Back Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant case, the Veteran contends his current back disorder, characterized in the record as mild disc degeneration and facet arthrosis of the lumbar spine, is etiologically related to his service, contending specifically that two in-service incidents caused his initial back problems, and that they have persisted since service.  The first incident, documented in part in the Veteran's service treatment records occurred in October 1974, and involved his falling from a pole during an exercise.  X-rays of the Veteran's lumbar spine were negative at that time.  The second occurred in July 1976, with the Veteran advancing complaints of back pain after playing basketball.  

The record also reveals that the Veteran has suffered at least one lower back injury following separation.  He sustained a lumbar injury in March 1991 while working as a warehouse supervisor, the record indicating he was lifting steel uprights weighing up to 260 pounds.  He was diagnosed with a lower back pain secondary to a lumbosacral strain.  Treatment records in the wake of that injury show the Veteran reported marked symptom improvement with medication. 

Diagnostic imaging of the Veteran's lumbar spine in April 1995 was normal.  Imaging from March 1998 showed "no significant abnormality of [the] lumbar spine."  The Veteran did not seek or receive significant back-related treatment during this period.  VA treatment records from August 2006 show the Veteran denied back pain.  He again denied back pain in August 2009.  

The Veteran was afforded a VA examination in May 2011, wherein range of motion testing of his thoracolumbar spine was within normal limits, with no loss of range of motion, and repetitive motion possible with no additional degree of limitation.  X-rays of the Veteran's lumbar spine were also within normal limits.  

Diagnostic imaging from June 2015 showed stable, mild disc degeneration and facet arthrosis with mild foraminal encroachment at the lumbosacral junction.  

The Veteran was afforded a second VA examination in November 2016.  That examiner indicated he had "reviewed the conflicting medical evidence" and concluded the Veteran's in-service injuries were unrelated to his current back problems, as examinations of the Veteran's back during service were normal, the Veteran himself confirmed he was "in good health with no medication" in September 1976, several months after his second in-service accident, and treatment records for many years following separation failed to demonstrate a back disorder.  Further, the examiner noted that recent diagnostic imaging showed only mild degenerative arthritis without other abnormalities, which finding was unlikely to be related to the Veteran's military service.  The examiner additionally noted the Veteran's many years of work in a warehouse following separation, during which he incurred at least one lumbar injury.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Indeed, the Veteran denied back pain in September 1976, only months after his basketball injury.  Excepting the periods in the immediate wake of his in-service accidents, service treatment records are negative for complaints or treatment involving the spine, and on a number of occasions throughout the Veteran's active duty, he denied back problems.  Further, as noted above, numerous VA treatment records subsequent to separation document the Veteran's denial of back pain. 

Additionally, the November 2016 opinion is supported by a rationale that is consistent with the evidence of record.  The examiner addressed the Veteran's complaints of persistent lower back pain, appropriately considered likely intercurrent causes thereof, and supported his conclusions with reference to general medical principles and evidence in the claims file.  Accordingly, the Board affords this opinion significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Critically, there is simply no evidence in the record to establish that degenerative arthritis of the spine existed, or was "noted" in any way, in service or within one year of separation therefrom.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.  

While the Veteran is competent to report symptoms including back pain, the evidence shows he did not complain of back pain until many years after separation, and following years of warehouse work and at least one workplace back injury, and in fact, denied back pain on several occasions after service.  The Board has also considered the July 2006 lay statement of RS, indicating the Veteran "complained occasionally about his back" after returning from service.  However, this statement is vague as to when the complaints occurred, and even with these complaints, the record also has, as noted, documentation that the Veteran denied back pain after service as well. Additionally, no significant treatment was sought or received, and given the normal diagnostic imaging of record until decades after separation, and the Veteran's own acknowledgement on multiple occasions that he was symptom free, this statement and the Veteran's statements of pain after service are given limited probative weight. The Board finds more probative the November 2016 examiners' interpretations of the evidence in this case, and affords the examiner's findings more weight than the lay statements.

Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

Increased Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that a disability rating in excess of 40 percent is warranted for service-connected bilateral hearing loss.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a higher disability rating than 40 percent for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists primarily of the various VA audiometric examinations of record.

In May 2011, the Veteran received a VA audiometric examination.  At that time, pure tone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
65
70
80
LEFT
50
45
60
70
80

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 56 in the left ear.  Based on these findings, the Veteran was awarded a 40 percent disability rating for bilateral hearing loss.  Referring to C.F.R. § 4.85, Table VI, a Roman numeral VII is designated for both ears.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Reference to Table VIA via application of § 4.86(a) does not result in a higher rating, and the examination does not demonstrate an exceptional pattern of hearing as that term is defined in § 4.86(b).  Hence, this examination does not support the contention that a rating higher than 40 percent is warranted.  

The Veteran underwent a second VA audiological examination in November 2014.  The examiner who administered that examination concluded that "pure tone average and speech recognition threshold [were] not in good agreement even after retesting and reinstruction," and that, accordingly, the "test [was] invalid and no diagnosis [could] be rendered."  

Pursuant to a Board remand, a final VA audiological examination was conducted in November 2016.  That examiner reached similar conclusions to those reached by the November 2014 examiner, noting the Veteran's "[c]urrent level of disability cannot be determined.  Several interest inconsistencies are present in the testing indicat[ing] the validity of the behavioral results on this examination is poor."  The examiner continued, "[t]he speech reception threshold is 25 decibels in each ear and the pure tone average is 73 decibels in the right ear and 53 decibels in the left ear.  [Speech recognition threshold] should agree with [pure tone threshold] within 5 to 7 decibels.  The Stenger test was positive at 250, 500, and 2000 Hz.  Positive Stenger test also indicates poor patient response reliability.  Finally, the non-behavioral tests are not consistent with the degree of hearing loss presented on the behavioral audiogram.  Acoustic reflexes are present and repeatable at very low sensation levels."  

The Veteran has now had two recent VA examinations, neither of which were considered reliable by the examiners who administered them.  The most recent was considered unreliable due to apparent "poor patient response reliability."  While VA has a duty to assist the Veteran, including by obtaining examinations and opinions where appropriate, the duty to assist is a two-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that the two most recent examinations are adequate, that the examiners attempted to administer the required testing and that it could not be administered accurately. In the 2016 examination, the examiner explained why the results were inaccurate, and the Board finds the explanation to be sufficient. Thus, while multiple examinations have been provided in the instant case, neither of the recent examinations demonstrates that an increase in the severity of the disability is warranted given the unreliability of the results.   As such, the preponderance of the evidence in this case weighs against the assignment of a disability rating in excess of the 40 percent already awarded for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R §§ 4.3, 4.7.  


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss is denied.



REMAND

Unfortunately, a remand is necessary to determine the nature and etiology of the Veteran's claimed brain disease.  The Veteran's service personnel and treatment records indicate his a 1975 in-service accident resulted in a blow to the head.  Although the medical evidence does not demonstrate treatment sought or received for a brain disorder, a May 2011 VA examination revealed mild memory impairment, and mildly impaired attention and concentration, with occasionally inappropriate social interaction, concluding the Veteran demonstrated "a cognitive impairment...[which is] at least as likely as not due to [traumatic brain injury (TBI)]."  However, the record reveals several workplace accidents since separation during which the Veteran acknowledges having hit his head, and the May 2011 VA examiner did not speak to the question of whether the Veteran's in-service accident, as he describes it, was more likely than not etiologically related to his cognitive symptoms.

A second VA examination was conducted in November 2016.  That examiner indicated that the Veteran does not have, and has never had, a TBI.  However, that examiner noted objective evidence of mild memory impairment, and deficits in attention, concentration, and executive function, while finding the Veteran's judgment, social functioning, orientation, and motor activity normal.  The examiner also noted a "slight indentation [of the Veteran's skull] consistent with multiple injuries by a swinging bridging structure," but which could not be substantiated by any medical records or separation physical examination.  Consequently, the examiner opined that the Veteran's current symptoms could not be associated with the claimed in-service head injury due to lack of evidence supporting such a nexus.  However, the Board notes that the Veteran is competent to relate symptoms susceptible of lay observation, and has in the instant case reported cognitive problems since separation.   See Layno v. Brown, 6 Vet. App.465, 469 (1994).  

On remand, the examiner must consider the Veteran's lay statements, while clarifying the Veteran's diagnosis, should any be furnished.  In particular, the examiner should indicate whether the Veteran suffered a traumatic brain injury in service, and whether the Veteran's current cognitive deficits relate to that injury.
Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed brain injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The AOJ should also secure any outstanding VA medical records.

2. Schedule the Veteran for a VA examination in connection with his claim for a brain injury.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination, and notation that such a review has taken place should be in the examination report.  Any indicated tests or studies should be performed.  

A clear explanation based on specific facts for the case as well as relevant medical principles is needed. The examiner is reminded that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms such as cognitive impairment.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current diagnoses related to a brain disease or injury, or any residuals thereof.  Then, for each diagnosis identified, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability), that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.  
3. Review the opinions and any examination reports to ensure that they are in complete compliance with the directives of this remand.  If any opinion or report is deficient in any manner, the AOJ must implement corrective procedures.
 
4. After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


